Citation Nr: 0726818	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-26 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for herniated nucleus 
pulposus, with degenerative joint disease, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1966 to February 
1976.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  Thereafter, the Roanoke, 
Virginia, RO assumed jurisdiction. 

In the August 2003 rating determination, the RO denied an 
evaluation in excess of 20 percent for a herniated nucleus 
pulposus, L5-S1, with mild degenerative changes.  In a 
February 2004 rating determination, the RO assigned a 
temporary total disability evaluation for surgery performed 
on December 9, 2003, until April 1, 2004, and assigned a 20 
percent disability evaluation thereafter.  

In a July 2004 rating determination, the RO increased the 
veteran's disability evaluation from 20 to 40 percent for the 
period from April 17, 2003, the date receipt of the veteran's 
initial request for an increased evaluation, and a 40 percent 
disability evaluation from April 1, 2004.  

In a March 2005 rating determination, the RO extended the 
veteran's temporary total disability evaluation from April 1, 
2004, through June 30, 2004, and assigned a 40 percent 
disability evaluation thereafter.  

In a September 2005 rating determination, the RO granted 
service connection for weakness of the right and left lower 
extremities associated with herniated nucleus pulposus and 
assigned separate 20 percent disability evaluations for each.  


FINDING OF FACT

The veteran's chronic low back syndrome has not resulted in 
incapacitating episodes having a total duration of at least 
six weeks during the past year; and there is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
chronic low back syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45. 4.59, 4.71a, Diagnostic Codes 5292, 5293 (2003); 
Diagnostic Codes 5242, 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The May 2003 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
letter did not explicitly tell him to submit all relevant 
evidence in his possession, but they did tell him to submit 
medical evidence in his possession, and to tell VA about 
relevant evidence or send the evidence itself.  He was 
thereby put on notice to submit relevant evidence in his 
possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal involves a disability that has been recognized as 
service connected.  The first three Dingess elements are thus 
substantiated.  The veteran was not provided with notice 
regarding an effective date.  The veteran is not prejudiced 
by the absence of such notice, because no effective date is 
being set in this decision.  See Medrano v. Nicholson, No. 
04-1009 (U.S. Vet. App. Apr. 23, 2007) (Although Congress has 
not specifically mandated that the Board assess prejudicial 
error, the Court has held that the Board is not prohibited 
from considering the doctrine of harmless error in the VCAA-
notice context); see also Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) (an error by VA in providing notice 
of the information and evidence necessary to substantiate a 
claim under 38 U.S.C. § 5103(a) is presumptively prejudicial 
and that in such a case the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).  Once service connection is granted, the claim is 
substantiated and further notice is not required with regard 
to disagreement as to the rating.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case here.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded several VA examinations.  As 
such, no further action is necessary to assist the claimant 
with the claim.



Herniated Nucleus Pulposus with Degenerative Joint Disease

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim 
for increase, the most recent evidence is given precedence 
over past examinations.  Bowling v. Principi, 15 Vet. App. 1, 
10 (2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection is currently in effect for chronic low 
back syndrome, which has been assigned a 40 percent 
disability evaluation.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The veteran requested an increased evaluation in April 2003.  
In evaluating the veteran's claim, the Board notes that the 
schedular criteria by which the veteran's service-connected 
lumbosacral strain may be rated changed during the pendancy 
of the veteran's appeal.  See 68 Fed. Reg. 51454- 51458 
(August 27, 2003) (effective September 26, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  At that time 
Diagnostic Code 5293 was changed to Diagnostic Code 5243.



According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation. Thus, the 
rule that the veteran is entitled to the most favorable of 
the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 26, 2003 (i.e., the effective 
date of the new regulation).  Therefore, the Board addresses 
herein whether: (1) the veteran is entitled to a higher 
rating under the old criteria, and (2) whether, for the 
period on and after September 26, 2003, the veteran is 
entitled to a higher rating under the new criteria.  It is 
noted that the effective date of any rating assigned under 
the revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change. VAOPGCPREC 3- 2000, 65 Fed. Reg. 
33,421 (2000).

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) was to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months 	60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months		40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months	20

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

A 20 percent disability evaluation was warranted for moderate 
limitation of the lumbar spine.  A 40 percent evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Code 5292.

As previously noted, the regulations regarding diseases and 
injuries to the spine were again revised effective September 
26, 2003.  Under these revised regulations, diseases and 
injuries to the spine are to be evaluated under diagnostic 
codes 5235 to 5243 as follows:


With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine.	100

Unfavorable ankylosis of the entire thoracolumbar spine 
	50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 	40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 	30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 	20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height 	10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.


Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months................................... 
.......................40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months................................... 
.......................20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months................................... 
.......................10

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating for Formula and Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Turning to the medical evidence of record, treatment records 
obtained in conjunction with the veteran's claim reveal that 
at the time of a September 2002 outpatient visit, the veteran 
reported having occasional back pain.  He denied having any 
pain radiating down into his legs or below his knees.  
Physical examination revealed that the veteran was able to 
touch his toes without pain and straight leg raising was 
negative.  

At the time of an April 2003 VA outpatient visit, the veteran 
complained of pain in the low back and right thigh/buttock 
area with tingling and numbness on the right foot.  

At the time of an April 2003 neurosurgery consult, the 
veteran reported complaints of low back pain radiating into 
the right S1 distribution.  He described the back pain as 
mechanical in nature with some radicular component.  He 
denied any bowel or bladder complaints or any frank weakness.  

At the time of a June 2003 VA examination, the veteran 
reported having severe problems with his low back beginning 
in January 2003.  The veteran stated that he woke up at that 
time and could not walk.  He reported having pain in the 
lower back across both hips and down both legs, with 
alternating pain in the legs.  The veteran indicated that it 
started out as a dull ache and then became more sharp.  The 
pain went down his legs to his feet.  He noted that his back 
was stiff, especially in the morning.  He also reported that 
his back was weak.  The veteran treated the back pain with 
Vicodin.  A side effect of this was constipation.  The 
veteran denied any weight loss or weakness and he had no 
bladder or bowel complaints other than constipation.  The 
veteran did not use any assistive devices.  He had previously 
had surgery in 1974.  The pain in his back bothered him when 
he stood for longer than 15 minutes.  He could walk 200 yards 
without discomfort but the pain would start and he would need 
to stop and sit down.  Weather changes did not affect the 
back.  Driving longer than 30 minutes in a car caused the 
back to stiffen up.  The veteran had previously been a 
carpenter until October 2002.  

Physical examination revealed that the veteran looked 
uncomfortable sitting in a chair.  He did not have a normal 
stance.  He had difficulty straightening up and stood flexed 
at 5 degrees.  His entire back was sensitive to palpation.  
He had a 6 cm surgical scar that was well healed and 
nontender at L4-5.  He forward flexed from +5 degrees to 30 
degrees and then jumped because of the severe pain and then 
straightened back up again.  This was with both active and 
passive motion and after fatiguing.  Extension was from 0 to 
35 degrees both actively and passively and after fatiguing.  
Right and left flexion was from 0 to 20 degrees both actively 
and passively and after fatiguing.  Rotation was from 0 to 35 
degrees actively, passively, and after fatiguing.  Pain 
started at the beginning of motion, during motion, and until 
the motion stopped.  The veteran had decreased sensation to 
pinprick on the right anterior, posterior, medial, and 
lateral lower leg and through the fourth and fifth digit of 
the right toe.  He also had decreased sensation to soft touch 
in the lower right leg, laterally, medially, and posteriorly.  
The veteran also had positive bilateral straight leg raising.  

X-rays revealed degenerative discs at multiple levels 
involving the lumbar spine.  There were proliferative bony 
changes involving the lumbar spine resulting in some degree 
of central canal stenosis.  A diagnosis of degenerative joint 
disease of the lumbar spine with decreased range of motion 
was rendered.  

A June 2003 MRI of the lumbar spine revealed mild posterior 
disc bulging at the L3-4 level causing mild narrowing of the 
right neural foramen.  Degenerative disc disease was most 
marked at L5-S1 with narrowing of the disc space and end 
plate sclerosis.  In addition, there was mild narrowing of 
the left neural foramen at this level.  No abnormal 
enhancement was identified.  

At the time of a July 2003 neurosurgery consult, the veteran 
complained of back pain which he described as mechanical in 
nature with some radicular component.  He denied any bowel or 
bladder complaints or frank weakness.  The veteran complained 
of severe back pain and bilateral hip pain.  The pain 
radiated to both hips and to the right foot in an S1 
distribution.  

Physical examination revealed that his lower extremity 
strength was symmetric on both sides, which was improved from 
his previous visits.  Reflexes were 1+, bilaterally.  



At the time of a September 2003 neurosurgery consult, the 
veteran reported that his low back pain had become much worse 
since the previous visit.  The veteran requested surgery for 
relief.  The veteran described  the back pain as mechanical 
in nature with pain radiating down to the right foot 
involving the five toes.  The veteran was noted to have a 
very limited degree of range of motion for his back secondary 
to back pain.  Physical examination revealed 5/5 motor 
strength, bilaterally.  Deep tendon reflexes were 1+ and 
symmetric.  The veteran had some areas of numbness in the 
right foot.  Straight leg raising testing was negative.  

On December 9, 2003, the veteran underwent L4-S1 lumbar 
fusion with interbody cages and pedicle screws.  

At the time of a February 2004 follow-up outpatient visit, 
the veteran was noted to have done well since the surgery.  
He did have complaints of some slight hip numbness; however, 
the back pain was tolerable and he was ambulating well.  
Overall, he was noted to be delighted with the results.  
Physical examination revealed his incision was well healed.  
He had good strength on the lower extremities and good range 
of motion.  

At the time of a May 2004 outpatient visit, the veteran 
reported that his back pain was the same as before surgery.  
His radicular symptoms down his legs had improved 
significantly.  He was able to sleep more but complained of 
an area of numbness in his hips.  Overall, he was doing OK.  
Physical examination revealed his incision was well healed.  
He had good strength in his lower extremities.  The examiner 
noted that the veteran was in a postoperative recuperative 
period which could last up until one year.  The veteran was 
ordered new pads for his TENS unit and a lumbar corset.  

At the time of an August 2004 VA outpatient visit, the 
veteran reported numbness since his surgery which had become 
worse over the past three weeks.  He complained of pain 
radiating into the left hip and down the thigh and calf with 
tingling in the left side toes.  He had continuous pain which 
was only relieved by rest.  Physical examination revealed 
minimal tenderness on the low back at the site of the 
surgery.  Motor strength was 3/5 in both lower extremities, 
which was limited by pain.  The veteran had symmetrical 
reflexes on both sides.  

At the time of a May 2005 VA examination, the veteran 
reported having pain in his left lower back radiating into 
his left hip and leg.  He noted having weakness and giving 
away but he had no stiffness.  The veteran took Vicodin and 
Tizanidine for his pain.  With flare-ups, the pain could go 
as high 10/10.  Precipitating factors included walking, 
standing, and sitting.  The veteran was unable to lie flat.  
Alleviating factors were pain medications, rest, and changing 
positions.  

The veteran needed help getting his shoes on and his activity 
was limited.  He denied any weight loss, fevers, dizziness, 
visual disturbance, numbness, or bowel or bladder complaints.  
He did have weakness, malaise, and erectile dysfunction.  The 
veteran used a cane but did not use a walker or crutches.  He 
had a back brace but could not wear it because of discomfort.  
He could walk one hundred feet with discomfort, but then had 
to stop and rest.  He could walk for five to ten minutes but 
it was uncomfortable.  The veteran had an unsteady gait but 
had had no falls as he had been able to catch himself on 
something.  He stated that he was unable to walk far as a 
result of the pain.  The veteran indicated that he was no 
longer able to do his former jobs of an equipment operator 
and a carpenter.  He reported that he was unable to do any 
active recreation and that he used to hunt and fish.  He was 
still able to drive but not for long distances.  

Physical examination revealed tenderness to palpation from T-
11 to S2.  His limbs were normal.  The veteran's posture was 
slightly stooped and his gait was slightly antalgic.  He used 
a cane and favored his left leg.  The veteran had decreased 
symmetrical lumbar curvature.  Range of motion for the 
thoracic spine was from 0 to 35 degrees actively and to 40 
degrees passively with resistance.  It was to 20 degrees 
after fatiguing,  All motions were with pain.  

Extension was from 0-15 degrees actively and to 10 degrees 
passively and after fatiguing.  There was pain with all 
motions.  Right and left lateral flexion readings were from 0 
to 15 degrees both actively and passively, while left lateral 
rotation was from 0 to 15 degrees both actively and passively 
and right lateral rotation was from 0 to 10 degrees both 
actively and passively, all with pain.

Sensory examination for the right lower extremity was intact 
medially but dull laterally and dull in the foot.  Sensation 
to light touch was decreased to all areas in the left lower 
extremity.  Motor examination revealed 4/5 strength for both 
extremities with no atrophy and good tone and strength.  
Reflexes were 1+ at the knees and ankles.  Straight leg 
raising was positive, bilaterally.  

X-rays revealed a status post laminectomy of L4 and L5 with 
pedicle screws and surgery at the L5-S1 disc.  The disc space 
at this level was slightly narrowed.  Anterior marginal 
osteophytes of the spine and posterior marginal osteophytes 
of L3 and possible L4 were also present.  A diagnosis of mild 
degenerative joint disease with decreased sensation of L5-S1 
nerve root was rendered.  The examiner noted that the veteran 
had decreased range of motion with flexion following 
repetitive testing due to increased complaints of pain out of 
proportion to physical complaints and findings.  

The examiner stated that the veteran was at least as likely 
as not unable to obtain and follow substantial gainful 
employment in his previous occupation 

The criteria for an evaluation in excess of 40 percent have 
not been met under either the old or revised schedular 
criteria.  The Board notes that while the veteran did have a 
period of incapacitation as a result of the December 2003 
surgery, this incapacitation was considered in the assignment 
of the temporary total disability evaluation from December 9, 
2003, through June 30, 2004.  The medical records do not 
reveal any prescriptions for bedrest and the veteran has not 
indicated that there have been any prescriptions written for 
his low back problems for bed rest.  Thus, the criteria for a 
higher evaluation have not been met.

While the Board does not doubt that the veteran's motion is 
severely limited as evidenced by the above objective medical 
findings, there has been no demonstration that his range of 
motion has been limited to that akin to unfavorable ankylosis 
of the thoracolumbar spine.  As noted above, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  There has been no demonstration of these 
symptoms.  Moreover, even if there were fixation of a spinal 
segment in neutral position (zero degrees), this would only 
represent favorable ankylosis.

The Board further notes that the veteran has been assigned 
separate 20 percent disability evaluations for weakness of 
the right and left lower extremities under Diagnostic Code 
8520.  Under DC 8520 relating to the sciatic nerve, the Board 
notes that where paralysis is complete; the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely), an 80 disability 
evaluation is warranted.  Severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent disability 
evaluation.  A 40 percent evaluation is warranted for 
moderately severe incomplete paralysis.  A 20 percent 
evaluation is warranted for moderate incomplete paralysis and 
a 10 percent disability evaluation would be warranted for 
mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2006).

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.  38 C.F.R. § 4.124a (2006).  

The veteran's foot has not been shown to dangle or drop and 
the veteran has been shown to have movement of muscles below 
the knee with no weakened knee flexion.  The veteran's 
neurological impairment has been shown to be diminished 
sensation to pinprick. He still has symmetrical reflexes 
bilaterally and muscle strength has been shown to be no worse 
than 3/5.  Thus, the criteria for an increased evaluation 
based upon neurological impairment would not be warranted as 
moderately severe neurological impairment has not been 
demonstrated.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness, and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 40 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.

In view of the preponderance of the evidence being against 
the assignment of disability ratings in excess of those 
already assigned, the benefit-of-the-doubt rule does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected low back disorder has resulted in frequent 
periods of hospitalization.  As to interference with 
employment, the Board notes that a total disability 
evaluation based upon individual unemployability has been 
assigned since August 16, 2004.  Prior to this time, the 
veteran was not shown to be unemployable solely as a result 
of his service-connected low back disorder.  While the Board 
notes that the veteran was found to be disabled by the Social 
Security Administration as of April 1, 2003, the disability 
award also encompassed disability arising from the 
nonservice-connected cervical spine.  The Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 40 percent for herniated nucleus 
pulposus, with degenerative joint disease, is denied.  



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


